                      UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF TENNESSEE
                           NASHVILLE DIVISION

GLOBAL FORCE ENTERTAINMENT,              )
INC., et al.,                            )
                                         )
           Plaintiffs,                   )
                                         )
                v.                       )    NO.: 3:18-cv-0749
                                         )    Chief Judge Crenshaw/Brown
ANTHEM SPORTS & ENTERTAINMENT            )    JURY DEMAND
CORP., et al.,                           )
                                         )
           Defendants.                   )

                                 O R D E R

           On November 1, 2018, Defendant Anthem Sports filed a Motion

to Dismiss Plaintiffs’ Claims for Lack of Personal Matter Jurisdiction

(Docket Entry 23), and Defendants Anthem Sports and Anthem Wrestling

filed a Motion to Dismiss Plaintiffs’ Claims for Failure to State a

Claim and/or Lack of Subject Matter Jurisdiction (Docket Entry 28) in

this matter.

           As provided in the Initial Case Management Order (Docket

Entry 22), responses should be filed within twenty-eight (28) days of

filing of the motions, and any replies should be filed within fourteen

(14) days of service of the responses. The motion and response

memoranda are limited to 25 pages and the reply is limited to 5 pages,

absent Court permission.

           Except as provided above, no other filings in support of or

in opposition to the pending dispositive motions shall be made, except

with the express permission of the District Judge.

           The Clerk is directed to forward the file to Judge Crenshaw

for his consideration.

           It is so ORDERED.
                                          /s/ Joe B. Brown
                                         JOE B. BROWN
                                         United States Magistrate Judge



   Case 3:18-cv-00749 Document 29 Filed 11/02/18 Page 1 of 1 PageID #: 228
